At the outset, 
I would like to congratulate His Excellency Mr. Sam 
Kutesa on his election as President of the General 
Assembly at its sixty-ninth session. We wish him 
success in his mission. I would also like to thank His 
Excellency Mr. John Ashe for his work during his 
presidency. And I thank His Excellency Secretary-
General Ban Ki-moon for his efforts to promote and 
operationalize the role of the United Nations.

The start of this year’s session comes at a time 
when recent international developments are affecting 
the security and safety of all humankind. In that 
regard, it is essential that the United Nations live up 
to its role in the maintenance of international peace 
and security through all the mechanisms and means 
provided for in the Charter of the United Nations, 
explore every possible way of preventing conflicts and 
addressing their root causes, and work to settle them 
by peaceful means. We cannot achieve international 
peace and security without a dialogue based on the 
principle of equality and compliance with international 
law, implementation of the resolutions of international 
legality and respect for the principles of human rights 
and the rights of peoples.

The Middle East went through an extremely 
dangerous phase during the recent war on our 
Palestinian brothers. There are no guarantees that it 
will not recur. Israel continues to persist in its policies 
of occupation and to defy the will of the international 
community by confiscating land in the West Bank and 
building settlements in an effort to perpetuate that 
occupation. Humankind was shocked by the tragic 


scenes and unprecedented images of destruction during 
the latest round of aggression targeting civilians in 
Gaza. Babies were killed in their mothers’ arms, almost 
half a million Palestinians were displaced and the Gaza 
Strip was virtually destroyed when people had hardly 
managed to rebuild after the destruction inflicted on 
Gaza during the previous war. Under international 
law and international humanitarian law, such acts are 
defined as crimes against humanity. The arrogance 
of power will not prevail over the resistance of the 
Palestinian people. I salute their steadfast resistance in 
the face of the occupation in Gaza and their insistence 
on regaining their legitimate rights. May the souls of 
the Palestinian martyrs rest in peace.

Israel must realize that it can achieve security for 
its people only through peace, and that the occupation 
is bound to end. The damage caused by Israel’s repeated 
acts of aggression in the Gaza Strip in recent years, 
the unjust blockade imposed on it and the destruction 
wreaked on its infrastructure make it incumbent 
on the international community to compel Israel to 
implement internationally agreed-on resolutions, fulfil 
its obligations and hasten to remove every obstacle 
to lifting the blockade and launching the process of 
reconstructionn. The State of Qatar will spare no effort 
to provide assistance for the reconstruction of the Gaza 
Strip, and we urge every country to follow suit.

The international community’s response to the 
aspirations of the Palestinian people to freedom 
and national independence is vital to affirming the 
justice of international legality, especially since the 
question of Palestine is the last remaining issue on 
the decolonization agenda. In that context, temporary 
solutions and piecemeal settlements have proved useless 
and unacceptable. Israel’s intransigence compels us to 
resort to the United Nations as a framework that can 
accommodate all parties. 

The Security Council should shoulder its moral 
and legal responsibilities by upholding the principles 
of international legality and human rights and avoiding 
the selectivity that has characterized its approach to 
this issue in recent times. It should adopt a resolution, 
under Chapter VII of the Charter of the United Nations, 
forcing Israel to end its occupation of the lands it seized 
in 1967 and to implement the two-State solution agreed 
on by the international community, according to a clear 
and time-bound political plan, within the framework of 
peace negotiations leading to a permanent settlement of 
the Palestinian question through a two-State solution, 
in accordance with the Arab Peace Initiative and the 
relevant internationally legitimate resolutions. The 
world is duty-bound to persuade the Palestinians that 
those who killed their children in Gaza will not be 
received in diplomatic forums as if they had carried 
out a civilized action because they had bombed 
Palestinians from the air without staining their hands 
with Palestinian blood.

The tragedy of the Syrian people, now in its fourth 
year, represents one of the major challenges in the Middle 
East. This humanitarian disaster has been exacerbated 
and is becoming increasingly dangerous by the lack of 
a clear vision for a solution to the crisis, continued acts 
of murder and destruction, violations of human rights, 
the terrible human suffering and the displacement 
of nearly half of the Syrian people. This makes it 
incumbent on the international community to strive 
to end the bloodshed and the systematic destruction of
Syria by a regime that forces its people to choose 
between accepting its presence or burning down their 
country.

We have already warned that the continuation of the 
regime’s policy of terrorism, genocide and displacement, 
as well as the failure to provide support to the Syrian 
revolution when it was still a civilian revolution 
demanding freedom and dignity, would push many 
Syrians to opt for self-defence. We have also warned 
the international community from the outset that if no 
action were taken about the situation in Syria, we would 
reach the point at which we now find ourselves. When 
the Syrian people defended themselves with weapons, 
we advocated providing them with support before the 
regime destroyed their country and before extremist 
organizations arose and flourished. No red lines were 
drawn to stop the actions of the Syrian regime. The 
world remained silent even when Syrian children and 
women were killed with chemical weapons and when 
its populated neighbourhoods were levelled with barrel 
bombs. Eventually, the Syrian people found themselves 
stuck between the grip of terrorism of the regime and 
that of extremist forces that thrived in the swamp of 
violence. The war of genocide waged and the deliberate 
displacement carried out by the regime remain major 
crimes.

Confronted by this grim reality, the international 
community needs to provide all aspects of humanitarian 
aid to the Syrian people inside and outside their areas 
of refuge. We reiterate our call on the Security Council 
to promptly shoulder its legal and humanitarian 


responsibilities. It must support the Syrian people 
against the two dangers posed by the terrorism and 
crimes of genocide of the regime, and by the terrorist 
forces that have taken advantage of the prevailing 
misery, bitterness and the absence of the State and the 
international community. The first danger has begotten 
the second.

Many areas of the world suffer from the terrorism 
being perpetrated under different pretexts and slogans 
that threaten the security and stability of the world and 
hamper the achievement of the desired development. No 
civilization has been spared terrorism in the modern era. 
There is no doubt that the most affected communities 
are those in which this evil seed had grown. This 
phenomenon is hostile to the diversity and pluralism 
that enrich communities. In the case of the affected 
Arab and Islamic societies, terrorism affects innocent 
people, impoverishes our societies by depriving them 
of humanitarian and religious diversity, muzzles the 
real demands of the peoples, and offends religion with 
its superficial and apostatic interpretations.

Therefore we must all redouble our efforts to fight 
this phenomenon whatever its forms, target or source 
might be. It has been proved beyond any doubt that 
terrorism can be defeated only in its social environment. 
If societies are to stand with us in the fight against 
terrorism, we need to be fair and not push them to 
choose between terrorism and tyranny, or between 
terrorism and sectarian discrimination. We cannot win 
the war on terror if peoples are not satisfied that it is 
their war and not a war to stabilize a regime that is 
oppressing them.

The Syrian people have suffered from tyranny and 
terrorism. The international community did not heed 
the cries for help of the Iraqi people, who have been the 
first victims of terrorism in Iraq. But those who fought 
terrorism and defeated it found themselves prone 
to marginalization and abuse by terrorist sectarian 
militias. It is therefore imperative to persuade the Iraqi 
people that they will not pay the a thousandfold price, 
and that when they defend their homeland they are 
merely defending their rights, dignity and freedoms, 
which must be guaranteed. This is what the majority 
of the Syrian people must be persuaded of after being 
soaked in the blood spilled by the Syrian regime for 
daring to demand freedom and dignity.

In this context, the international community 
needs to stand firmly by brotherly Iraq in confronting 
terrorism and ending its ordeal. Preserving its 
sovereignty, territorial integrity and the diversity of 
its sects can be achieved only by defusing sectarian 
conflict and achieving Iraqi reconciliation that lays the 
foundations for a society free from sectarian and ethnic 
conflicts, with the participation of all political forces, 
without exclusion.

In this context, the international community must 
also assist fraternal Libya in ending its current ordeal 
by making a serious effort to respect the will of the 
Libyan people and meet their legitimate aspirations 
for security and stability through reconciliation and 
the inclusion of all Libyan factions. From this rostrum, 
I call on all Libyan political forces to follow the path 
of national dialogue and to hammer out a formula for 
governance that meets the aspirations of the Libyan 
people, who have sacrificed so much for their freedom.

On this occasion, I cannot but hail the nascent 
Tunisian experience, which augurs well for our future 
and owes its progress to the awareness and unity of the 
Tunisians and their insistence on the success of their 
experiment, despite continuous attempts by Powers that 
do not want pluralism to succeed in our region. Another 
successful instance of the peaceful transfer of power 
has been seen in Yemen. We were encouraged by the 
outcome of the national dialogue under the auspices of 
the United Nations and with the support of the Security 
Council, which adopted a resolution emphasizing 
commitment to the process and condemning those 
undermining its implementation.

But it would seem that there are forces who are 
joining ranks in an attempt to thwart that experiment. 
Some oppose any change at all and would prefer to turn 
back the hands of the clock; others prefer sectarian 
conflict and sectarian and factional interests over 
justice and good governance for Yemen. Experience 
has shown that the use of violence and political action 
from a factional or sectarian perspective does not lead 
to a change towards a better system of governance, but 
poses a threat to the political entity itself.

We call on our Yemeni brothers to preserve the 
achievements of the young people of Yemen, and 
those of national dialogue and wisdom, and not to 
abandon what they have accomplished. They must not 
allow anyone to drag them onto the path of sectarian 
violence. We also call on the United Nations to work 
on implementing its decisions on the achievements of 
the national dialogue, including rebuilding the army so 
that it can defend the legitimate institutions and stop 
the phenomenon of armed militias in Yemen. It has 


become clear that such forces would lead to civil strife 
and derail the process of peaceful transition.

Many countries of the world still suffer from 
poverty and face difficulties in promoting their 
development at the desired pace. This holds true for the 
new post-2015 sustainable development goals, which 
constitute a common vision for future generations. I 
stress that the State of Qatar will pursue its efforts to 
build a partnership with the United Nations in order 
to adopt a post-2015 development plan that meets the 
aspirations of the peoples of all countries and regional 
blocs.

I would also like to note that the State of Qatar 
has made progress in its national development plans 
and strengthened its regional and global partnerships, 
as confirmed by the United Nations 2014 Human 
Development Index. The State of Qatar has been 
ranked thirty-first globally, and today we continue the 
implementation of the comprehensive national strategy 
for human development based on the Qatar Vision 2030, 
aimed at achieving development in various fields.

The State of Qatar will pursue its active policy 
of providing a space for dialogue in areas of conflict 
and for mediation between the various parties, as we 
believe in solving conflicts by peaceful means and 
have established a tradition of peaceful mediation. We 
will continue to provide a platform for dialogue among 
political currents, cultures and religions.

In conclusion, I would like to reiterate the 
commitment of the State of Qatar to work with the 
United Nations to address common challenges and 
achieve the goals we all seek.
